DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US PGPUB 2019/0032423) in view of Fripp et al. (US PGPUB 2017/0248009).

As per Claim 1, Sugiura et al. teach a system comprising: a first tubular (Fig 2 Element 107) having a first inductive coupler disposed on an outer surface thereof (Fig 2 Element 113); a second tubular (Fig 2 Element 105) circumferentially disposed around the first tubular and forming an annulus therebetween (as shown in Fig 2, a space is created between probe 107 and collar 105); a second inductive coupler disposed on the second tubular (Fig 2 Element 109); a tank capacitor (Per P0023, both 120a and 120b could reasonably be interpreted as tank capacitors); and a load coupled in parallel with the tank capacitor (Since elements 111 and 115 are both transceivers, then each could reasonably be interpreted as a load depending on whether they are acting as the receiving end at a given time.  Additionally, Fig 3 Element Rl could also be reasonably interpreted as a load in parallel with tank capacitor 120b).

Sugiura et al. fail to teach a first rectifier coupled to the second inductive coupler; the tank capacitor coupled to the first rectifier.
However, Fripp et al. teach a wellbore tool with a switching system including a rectifier portion which may comprise a diode electrically coupled to a capacitor (P0058).
Sugiura et al. and Fripp et al. are analogous art because they both disclose downhole systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular system (as taught by Sugiura et al.) with a rectifier coupled with a capacitor (as taught by Fripp et al.) in order to convert a triggering signal (e.g., an alternating current (AC) signal) received by a receiving unit to a rectified signal (e.g., a direct current (DC) signal) to be applied to a triggering portion (Fripp et al. P0058).

Regarding Claim 2, the combination of Sugiura et al. and Fripp et al. outlined above teaches the system of claim 1 (as described above).

The combination of Sugiura et al. and Fripp et al. outlined above does not teach further comprising: a third inductive coupler disposed on the outer surface of the first tubular; a fourth inductive coupler disposed on the second tubular; and a second rectifier coupled to the fourth inductive coupler and the tank capacitor.
However, these limitations at most are duplicating/replicating elements already recited in parent Claim 1 and mere duplication/replication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI-B).
Therefore, it would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate/replicate the elements of parent Claim 1 in order to satisfy a particular design choice without deviating from the general teaching concept of the combination of Sugiura et al. and Fripp et al.

Regarding Claim 3, the combination of Sugiura et al. and Fripp et al. outlined above teaches the system of claim 2 (as described above).

The combination of Sugiura et al. and Fripp et al. outlined above does not teach further comprising: a fifth inductive coupler disposed on the outer surface of the first tubular; a sixth inductive coupler disposed on the second tubular; and a third rectifier coupled to the sixth inductive coupler and the tank capacitor.
However, these limitations at most are duplicating/replicating elements already recited in parent Claims 1-2 and mere duplication/replication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI-B).
Therefore, it would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate/replicate the elements of parent Claims 1-2 in order to satisfy a particular design choice without deviating from the general teaching concept of the combination of Sugiura et al. and Fripp et al.

As per Claim 7, Sugiura et al. in the combination outlined above further teach the system of claim 1 (as described above), wherein the load is at least one of a downhole instrument (Note that transceivers 111 and 115 could be reasonably interpreted as downhole instruments), active electronics (Note that transceivers 111 and 115 could be reasonably interpreted as active electronics), and a cable.

Regarding Claims 15 and 17, the claims are drawn to the method of using the corresponding apparatus claimed in Claims 1 and 3, respectively.  Therefore, method claims 15 and 17 correspond to apparatus claims 1 and 3, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Sugiura et al. and Fripp et al. (as applied to Claims 1 and 3).  

Claim(s) 8-11, 13-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Fripp et al., as applied to claims 1-3, 7, 15, and 17 above, and further in view of Cooley et al. (US PGPUB 2014/0265580).

As per Claim 8, the combination of Sugiura et al. and Fripp et al. outlined above teaches the system of claim 1 (as described above).

The combination of Sugiura et al. and Fripp et al. outlined above fails to teach further comprising a first phase drive coupled to the first inductive coupler.
However, Cooley et al. teach a downhole power supply in which a single coil or multiple coils may be incorporated. Multiple coils can overlap or not overlap and may contain multiple loops of conducting wire. The coils may be arranged in order to provide separate alternating currents with relative phases. For instance, sets of three offset coils may be used to provide relative phases of 0, 120, and 240 degrees. This may be accomplished by selecting an appropriate offset between adjacent coils that is proportional to the dimensions of the magnets. The use of three phase induced currents reduces ripple effects in power generation (P0142).
Sugiura et al., Fripp et al., and Cooley et al. are analogous art because they all disclose downhole systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular system (as taught by the combination of Sugiura et al. and Fripp et al.) with coiled three-phase drives (as taught by Cooley et al.) in order to reduce ripple effects in power generation (Cooley et al. P0142).

Regarding Claim 9, Cooley et al. in the combination outlined above further teach the system of claim 8 (as described above), further comprising: a second phase drive coupled to a third inductive coupler; and a third phase drive coupled to a fifth inductive coupler (P0142).

The combination of Sugiura et al., Fripp et al., and Cooley et al. outlined above does not teach wherein the third inductive coupler is disposed on the outer surface of the first tubular; and wherein the fifth inductive coupler is disposed on the outer surface of the first tubular.
However, these limitations at most are duplicating/replicating and rearranging elements already recited in parent Claim 8 and mere duplication/replication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI-B).  Similarly, the particular placement of parts is an obvious matter of design choice unless the operation of the device is modified in any meaningful manner (see MPEP 2144.04 VI-C).
Therefore, it would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate/replicate and rearrange the elements of parent Claim 8 in order to satisfy a particular design choice without deviating from the general teaching concept of the combination of Sugiura et al., Fripp et al., and Cooley et al.

As per Claim 10, Cooley et al. in the combination outlined above further teach the system of claim 9 (as described above), wherein the first phase drive operates at a first phase angle, wherein the second phase drive operates at a second phase angle, and wherein the third phase drive operates at a third phase angle (P0142).

As per Claim 11, Cooley et al. in the combination outlined above further teach the system of claim 10 (as described above), wherein the first phase angle is offset 120˚ from the second phase angle, and wherein the second phase angle is offset 120˚ from the third phase angle (P0142).

Regarding Claim 13, the combination of Sugiura et al., Fripp et al., and Cooley et al. outlined above teaches the system of claim 9 (as described above).

The combination of Sugiura et al., Fripp et al., and Cooley et al. outlined above does not teach further comprising: a fourth inductive coupler disposed on the second tubular; a sixth inductive coupler disposed on the second tubular; a second rectifier coupled to the fourth inductive coupler and the tank capacitor; and a third rectifier coupled to the sixth inductive coupler and the tank capacitor.
However, these limitations at most are duplicating/replicating and rearranging elements already recited in parent claims and mere duplication/replication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI-B).  Similarly, the particular placement of parts is an obvious matter of design choice unless the operation of the device is modified in any meaningful manner (see MPEP 2144.04 VI-C).
Therefore, it would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate/replicate and rearrange the elements of parent claims in order to satisfy a particular design choice without deviating from the general teaching concept of the combination of Sugiura et al., Fripp et al., and Cooley et al.

As per Claim 14, Cooley et al. in the combination outlined above further teach the system of claim 8 (as described above), wherein the first phase drive is a single phase drive (Per P0142, each one of the three phase drives has its own phase offset [i.e. single phase drive]).

Regarding Claims 16 and 18-20, the claims are drawn to the method of using the corresponding apparatus claimed in Claims 8, 10-11, and 13, respectively.  Therefore, method claims 16 and 18-20 correspond to apparatus claims 8, 10-11, and 13, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Sugiura et al., Fripp et al., and Cooley et al. (as applied to Claims 8, 10-11, and 13). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Fripp et al. and Cooley et al., as applied to claims 8-11, 13-14, 16, and 18-20 above, and further in view of Chitwood et al. (US PGPUB 2016/0053540).

As per Claim 12, the combination of Sugiura et al., Fripp et al., and Cooley et al. outlined above teaches the system of claim 9 (as described above).

The combination of Sugiura et al., Fripp et al., and Cooley et al. outlined above fails to teach wherein the first inductive coupler, the third inductive coupler, and the fifth inductive coupler are tied together in a delta configuration.
However, Chitwood et al. teach a drilling apparatus in which a three-phase delta AC circuit is used (P0320).
Sugiura et al., Fripp et al., Cooley et al., and Chitwood et al. are analogous art because they all disclose downhole systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular system (as taught by the combination of Sugiura et al., Fripp et al., and Cooley et al.) with delta-connected circuitry (as taught by Chitwood et al.) since such circuitry provides for a configuration in which each wire carries an AC current, there exists a voltage difference between each wire, and there exists phase relationships between voltage/current vs time in each wire (Chitwood et al. P0320).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 4, the prior art of record fails to disclose, teach, or suggest “further comprising: a seventh inductive coupler disposed on the second tubular, wherein the second inductive coupler and the seventh inductive coupler are joined at a first junction; an eighth inductive coupler disposed on the second tubular, wherein the fourth inductive coupler and the eighth inductive coupler are joined at a second junction; and a ninth inductive coupler disposed on the second tubular, wherein the sixth inductive coupler and the ninth inductive coupler are joined at a third junction”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crane et al. (US PGPUB 2021/0143788) disclose systems and methods for balancing an unbalanced power cable using a transformer that has one or more phases by selecting a voltage on a tap handle; disposing a first bushing on one or more phases at a different voltage than the selected voltage; and balancing the unbalanced power cable based on the disposition of the first bushing on the one or more phases at the different voltage.
Hunstable et al. (US PGPUB 2021/0044191) disclose a linear machine having a magnetic torque tunnel stator comprising an outer core assembly formed of a plurality of exterior permanent magnets coupled to the inside retaining wall of a tube, where adjacent exterior permanent magnets are separated by an exterior ring spacer of ferromagnetic material, and an interior core assembly having a plurality of interior permanent magnets coupled to the outside wall of a central core, where adjacent interior permanent magnets are separated by an interior ring spacer of ferromagnetic material, the magnetic poles of the exterior and interior permanent magnets configured to face each other, and a coil winding assembly armature configured to be slidably positioned within the magnetic torque tunnel of the stator.
Orban (US PGPUB 2020/0003048) discloses a method for reducing noise at a wellsite which includes transmitting a plurality of first signals from a variable frequency drive (VFD) to an alternating current (AC) induction motor. A timing of a plurality of second signals is varied to control transistors in an inverter of the VFD, thereby reducing harmonic distortion of the first signals output from the VFD. The timing is varied based at least partially upon an estimation of the harmonic distortion.
Prammer (US PGPUB 2016/0326867) discloses a downhole signal transmission system which provides electric radiofrequency signals that are coupled to electrically conductive or non-conductive fluids through electrical insulators. A plurality of signal repeaters are tuned to the frequencies of the radiofrequency signals, and a plurality of transmission lines terminated by resonance circuits are also provided such that the terminating resonance circuits resonate on the frequencies of the electric radiofrequency signals. The plurality of signal repeaters and plurality of transmission elements are arranged to be redundant such that a failure of one or more of the signal repeaters or a failure of one or more of the transmission elements does not substantially affect the operation of the data transmission system. The signal repeaters and transmission elements also are arranged such that a failure of any of the signal repeaters or a failure of any of the transmission elements is communicated to the surface.
Moriarty et al. (US PGPUB 2014/0083768) disclose a bottom hole assembly (BHA) configured for use in a drill string of a wellsite drilling system. The BHA includes a measuring-while-drilling (MWD) module, a wireless power and data connection, and a rotary steerable system (RSS). The MWD module is configured for coupling to a drill string, and includes a power generation component and a direction and inclination (D&I) survey package. The wireless power and data connection is disposed above a drilling motor in the drill string and for providing power and data connectivity between the MWD module and the drilling motor. The RSS is coupled to the drilling motor for receiving power from and communicating with the MWD module via the wireless power and data connection and the drilling motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685